Case 9:21-cv-81506-DMM Document 1-3 Entered on FLSD Docket 08/26/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES SUGAR CORPORATION,

         Plaintiff,

  -v-                                                         Civil Action No.

  UNITED STATES ARMY CORPS OF
  ENGINEERS, CHRISTINE E. WORMUTH,
  in her official capacity as Secretary of the
  Army, JAIME A. PINKHAM, in his official
  capacity as Assistant Secretary of the Army
  (Civil Works), LIEUTENANT GENERAL
  SCOTT A. SPELLMON, in his official
  capacity as Commanding General and Chief of
  Engineers for the United States Army Corps of
  Engineers; COLONEL ANDREW D. KELLY,
  in his official capacity as Commanding District
  Engineer for the United States Army Corps of
  Engineers, Jacksonville District,

        Defendants.
  ______________________________________/


    PLAINTIFF UNITED STATES SUGAR CORPORATION’S RULE 7.1 DISCLOSURE


         Pursuant to Federal Rule of Civil Procedure 7.1 (2021), Plaintiff, UNITED STATES

  SUGAR CORPORATION, hereby discloses any parent corporation and any publicly held

  corporation owning 10% or more of its stock: None.
Case 9:21-cv-81506-DMM Document 1-3 Entered on FLSD Docket 08/26/2021 Page 2 of 3




   Dated: August 26, 2021                   Respectfully submitted,

                                            /s/ Gregory M. Munson

                                            GREGORY M. MUNSON
                                            Florida Bar No. 188344
                                            GUNSTER, YOAKLEY & STEWART, P.A.
                                            215 South Monroe Street, Suite 601
                                            Tallahassee, Florida 32301
                                            Primary email: gmunson@gunster.com
                                            Secondary email: mmcleod@gunster.com,
                                            rfrazier@gunster.com and
                                            eservice@gunster.com
                                            Telephone: 850-521-1980
                                            Facsimile: 850-576-0902

                                            DEBORAH K. MADDEN
                                            Florida Bar No. 0098816
                                            GUNSTER, YOAKLEY & STEWART, P.A.
                                            Las Olas Centre
                                            450 East Las Olas Boulevard, Suite 1400
                                            Fort Lauderdale, Florida 33301
                                            Primary email: dmadden@gunster.com
                                            Secondary email: mmcleod@gunster.com,
                                            gmorales@gunster.com and
                                            eservice@gunster.com
                                            Telephone: 954-462-2000
                                            Facsimile: 954-523-1722

                                            LUNA E. PHILLIPS
                                            Florida Bar No. 0063673
                                            GUNSTER, YOAKLEY & STEWART, P.A.
                                            Las Olas Centre
                                            450 East Las Olas Boulevard, Suite 1400
                                            Fort Lauderdale, Florida 33301
                                            Primary email: lphillips@gunster.com
                                            Secondary email: mmcleod@gunster.com,
                                            gmorales@gunster.com and
                                            eservice@gunster.com
                                            Telephone: 954-462-2000
                                            Facsimile: 954-523-1722

                                            Attorneys for United States Sugar Corporation




                                        2
Case 9:21-cv-81506-DMM Document 1-3 Entered on FLSD Docket 08/26/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 26, 2021, a true and correct copy of the foregoing was

  electronically filed with the Clerk of the Court using CM/ECF. Copies of the foregoing document will

  be served upon counsel of record by transmission of Notices of Electronic Filing generated by the

  Court’s CM/ECF system.

                                                       /s/ Gregory M. Munson




                                                   3
